On Petition for Rehearing.
It appearing to the court that the record in the instant case does not diselose any impairment of invested capital properly computed as of the time of organization of the corporate petitioner, or that the amount of invested capital allowed by the Commissioner and Board of Tax Appeals was less than the amount of such invested capital properly computed as of said date of organization, and these questions not having been raised by the pleadings, submitted to the Board of Tax Appeals, or presented to this court, it is ordered that the petition for rehearing, in respect of this issue, be and the same is hereby denied.
It further appearing to the court that the situation in respect of the allowance of annual depreciation of patents for the year 1918 is identical with the situation as to the year 1920, and that the court inadvertently differentiated the two eases, it is further ordered that the opinion heretofore filed be and the same is hereby modified by providing that the decision of the Board of Tax Appeals in cause 5748 be affirmed upon the issue of the amount of invested capital, and that said canse he remanded to the Board of Tax Appeals to permit the now! claimed deduction of depreciation, in the amount of one-seventeenth of the value of the patents, from the income for said year 1918.